Citation Nr: 0837489	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  08-06 034	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a neck disability.

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.  

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing has 
been added to the veteran's claims file and is now part of 
the record.

In October 2008, this appeal was advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2).  It has received 
expedited treatment since that time.

The claim for entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current disability affecting his 
neck.  


CONCLUSION OF LAW

In the absence of a current disability involving the 
veteran's neck, there can be no valid claim for service 
connection.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements in a 
letter of September 2006, prior to the initial adjudication 
of his claims.  

The RO provided the veteran with the regulatory provisions 
governing service connection, as well as the substance of the 
regulation pertaining to the VA's duties to notify and assist 
in a September 2006 letter.  The veteran was informed of the 
law governing the assignment of disability ratings and 
effective dates in the same September 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claim.  The veteran's wife has 
submitted a written statement in support of the claim.  The 
veteran has availed himself of the opportunity to present 
sworn testimony during a hearing on appeal.  We are satisfied 
that all relevant evidence pertaining to the issue decided 
herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  The veteran does 
not contend that there are and the Board has not identified 
any further areas of inquiry pertinent to the issue resolved 
in this decision.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran asserts that he injured his neck and right 
shoulder during the last parachute jump he took during 
service.  Because he was about to be discharged, he relates 
that he did not report the injury during his medical 
discharge examination.  

In support of his claim, the veteran submitted a July 2007 
statement from his private physician to the effect that he 
has arthritis in his neck that is related to old trauma 
during his military service.  

The veteran was provided with a VA medical examination in 
October 2007.  During the examination, he reported that he 
took aspirin for crampy neck pain, and that he attributed the 
neck pain to the parachute jump injury.  Upon clinical 
examination, the cervical sacrospinal muscles were normal, 
with no muscle spasm at the time, his posture and head 
position were normal, there was no abnormal spinal curvature, 
muscle strength and reflexes in the upper extremities were 
normal, with normal muscle tone and no muscle atrophy.  
Cervical spine motion was normal, with no pain during the 
range of motion exercises.  X-ray studies revealed multiple 
surgical clips in the paravertebral soft tissue corresponding 
to the upper cervical spine, but vertebral body height 
appeared normal, disk spaces were normal, vertebral body 
alignment was normal, and the intervertebral foramina were 
widely patent.  The examiner did not enter a diagnosis 
pertaining to the veteran's neck, as all findings upon 
examination were normal.  

The Board therefore concludes that no disability involving 
the veteran's neck is shown.  Although the veteran's private 
physician has identified the presence of arthritis in his 
neck, this assertion is not born out by the X-ray findings.  
In the absence of any bony impairment, muscle impairment, or 
nerve impairment shown in the neck region, the Board finds 
that the veteran does not have a current, chronic disability 
involving his neck.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The United States 
Court of Veterans Appeals (Court) has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In the absence of a current disability involving the 
veteran's neck, further analysis as to a nexus to an event in 
service occurring more than fifty years ago would be futile 
and inappropriate.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer.  In cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Service connection for a neck disability is denied.


REMAND

With regard to his right shoulder disability, the veteran 
contends he injured the right shoulder during his last 
parachute jump in service.  The right shoulder disability is 
more complicated, however, as he sustained a subsequent post-
service workplace injury, which required several surgeries to 
correct.  He asserts that the surgeries also corrected the 
original service-incurred disability as well as the workplace 
injury.  Furthermore, the October 2007 VA examination 
revealed current impairment involving the right shoulder, as 
X-ray studies revealed an old healed right clavicular 
fracture and range of motion studies showed some pain on 
motion of the shoulder.  

The problem with the case as it stands now is that there is 
simply no medical evidence whatsoever reflecting the 
condition of the veteran's right shoulder following his 
discharge from active service in 1955 to the present, a 
period of more than 50 years.  The veteran has explained that 
the physician who treated him at the time of the workplace 
accident has long since retired and no medical records 
reflecting his medical care are available or obtainable.  
However, during his VA examination, he told the examiner that 
he had had the right shoulder surgeries performed at the 
Mount Sinai Hospital in 1962 and 1963.  No attempt has been 
undertaken to obtain records as may be maintained by that 
institution.  Given the paucity of information available to 
the Board, an attempt to obtain these records should be made 
prior to entering a final decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  After securing the necessary release, 
the RO should attempt to obtain records 
reflecting the veteran's right shoulder 
surgeries at Mount Sinai Hospital 
(apparently in Minneapolis, Mn. in 1962 
and 1963) for inclusion in the claims 
file.  All attempts to obtain these 
records should be fully documented for 
the file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and perform any additional 
evidentiary development which may become 
apparent.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


